DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed 4/24/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claim 45 is objected to because of the following informalities:  
The limitation “the the” in line 1 of claim 45 appear to be a typo having duplicate and should read “the”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 46 and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “the automobile include a non-propulsion electrical motor operation” in both claims is not disclosed, described or suggested anywhere in the originally filed specification. There is lack of any disclosure or definition relate to the claimed limitation, in particular, a non-propulsion electrical motor operation. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the automobile include a non-propulsion electrical motor operation” in both claims render the claims indefinite due to the lack of disclosure and description relate to the limitation “a non-propulsion electrical motor operation”. It is not clear what defines a non-propulsion electrical motor operation and what are included or excluded from said operation. Therefore, the metes and bounds of the claims cannot be established.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 38 and 51 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 8, 14 and 17 of prior U.S. Patent No. 10675961. This is a statutory double patenting rejection. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-45, 47-50, 52-54 and 56-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-16 and 18-20 of U.S. Patent No. 10675961. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 39-45, 47-50, 52-54 and 56-57 of the application essentially cover the same scope and concepts of claims 1-7, 9-16 and 18-20 of the Patent, except the independent claims 38 and 51 of the application includes the elements “an internal combustion engine operation, which is in the dependent claims 8 and 17 of the Patent. Therefore, it is clear and obvious for one of ordinary skill in the art the application and the Patent cover the same scope and inventive concepts and the claims of the Patent would anticipate the claims of the application.

Claims 38-45, 47-54 and 56-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10330779. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 38 of the application essentially cover the same scope and concepts of claim 1 of the Patent, except claim 38 of the application includes the elements “a battery operation”, “an internal combustion engine operation” and “an electrical motor operation” in the dependent claims 4, 8 and 9 respectively in the Patent; and the limitation “a transmission operation” in claim 1 of the Patent is a dependent limitation in claim 41 of the application. Therefore, it is clear and obvious for one of ordinary skill in the art the application and the Patent cover the same scope and inventive concepts and the claims of the Patent would anticipate the claims of the application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2010/0117585) Fitch et al. discloses a multi mode safety control system having a plurality of manually operable vehicle components in manual mode of operation having added automation control to the manually operable vehicle components where different modes can be switched.
(US 2010/0292881) Takahashi discloses a vehicle drive system having a fail-safe operation where a fail-safe mode for operating the vehicle when abnormality occurs.
(US 2008/0010595) Chen et al. discloses a vehicle system switching from a normal mode of operation to a backup mode of operation when the host computer malfunction. A backup computer is switched to perform the backup mode of operations.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 9 AM-5 PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661